—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Winslow, J.), entered June 25, 2002, which denied his motion to enjoin the defendant Roosevelt Union Free School District from requiring him to undergo a second psychiatric examination.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The psychiatric examination that the plaintiff sought to enjoin has been conducted. Consequently, the appeal is academic. Altman, J.P., Krausman, Luciano and Crane, JJ., concur.